Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are presented for examination. 
2.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/31/22 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

4.	The rejections are respectfully maintained to the extended that is applicable to the amended claims for applicant's convenience.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,357,336 and claims 1-16 of U.S. patent no. 11,051,913. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-11 and merely define an obvious variation of the invention claimed in the US Patent No. 10,357,336 and US Patent No. 11,051,913.
7.	After analyzing the language of the claims, initially it should be noted that the Patent No. 10,394,226 and US Patent No. 11,051,913, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1-11 of the instant application is anticipated by patent claims 1-16 in that claims 1-16 of the patent 10394226 contains all the limitations of claims 1-16 of the instant application; and patent claims 1-16 in that claims 1-16 of the patent 11051913 contains all the limitations of claims 1-16 of the instant application. Claims 1-11 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
8.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
US Patent No. 10,357,336
Instant Application (17/337157)
1.  A method of forming an oral appliance, comprising: receiving a digital model of a patient's dentition;  calculating a rule-based cutting loop path on the model for determining a path for trimming a mold replicating the patient's dentition;  applying a drape wall from the cutting loop on the model to reduce a complexity of the model;  determining a position of a cutting instrument relative to the mold for trimming the mold;  generating a computer numerical control code based on the drape wall and position of the cutting instrument; and fabricating the mold based on the generated computer numerical control code.


1. A computer-implemented method of forming an oral appliance, comprising: receiving a digital model of a patient's dentition; calculating or digitally placing one or more markers along surfaces of teeth and gums on the digital model; calculating cutting path between the one or more marker on the digital model for determining a path for trimming a mold replicating the patient's dentition; applying a drape wall to extend away from the cutting path and away from the teeth on the digital model to reduce a complexity of the model; determining a position of a cutting instrument relative to the mold for trimming the mold; and generating a computer numerical control code based on the drape wall and position of the cutting instrument.



US Patent No. 11,051,913
Instant Application (17/337157)
1. A method of forming an oral appliance, comprising: receiving a digital model of a patient's dentition; identifying a first location and a second location opposite to the first location on the digital model at corresponding interface regions and extending a trim line between the first
location and second location to determine 
a path for trimming a mold replicating the patient's dentition; applying a drape wall from the cutting loop on the model to reduce a complexity of the model; generating a computer numerical control code based at least on the drape wall; and trimming the mold based on the generated computer numerical control code.
1. A computer-implemented method of forming an oral appliance, comprising: receiving a digital model of a patient's dentition; calculating or digitally placing one or more markers along surfaces of teeth and gums on the digital model; calculating cutting path between the one or more marker on the digital model for determining a path for trimming a mold replicating the patient's dentition; applying a drape wall to extend away from the cutting path and away from the teeth on the digital model to reduce a complexity of the model; determining a position of a cutting instrument relative to the mold for trimming the mold; and generating a computer numerical control code based on the drape wall and position of the cutting instrument.

 
  		 		
	Response to Arguments
9.	Applicant’s arguments filed on 10/31/22, which have been fully considered but they are not persuasive.  
	See detailed rejection indicated above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Dec. 15, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115